Citation Nr: 1416914	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorder. 

2.  Entitlement to service connection for bilateral hand disorder. 

3.  Entitlement to service connection for low back disorder. 

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for gastrointestinal disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to August 1986 and from November 2003 to May 2005, with additional service in the Army National Guard. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Seattle, Washington (RO), which in pertinent part, denied the benefits sought on appeal. 

In July 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  






FINDINGS OF FACT

1.  The Veteran's current left and right knee disorders, identified as knee strain, status post medial meniscectomies, and osteoarthritis, are related to his second period of active service. 

2.  The Veteran's current bilateral hand disorder, identified as tenosynovitis, is related to his second period of active service. 

3.  The Veteran's current low back disorder, identified as chronic lumbar strain, is related to his second period active service. 

4.  The Veteran's current allergic rhinitis is related to his second period of active service. 

5.  The Veteran's gastrointestinal disorder, identified as hiatal hernia and gastritis, is related to his active service. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral knee disorder (identified as bilateral knee strain, status post medial meniscectomies, and osteoarthritis) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for entitlement to service connection for bilateral hand disorder (identified as tenosynovitis) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for entitlement to service connection for low back disorder (identified as chronic lumbar strain) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for entitlement to service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for entitlement to service connection for gastrointestinal disorder (identified as hiatal hernia and gastritis) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the claims described below on appeal are being granted.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as any error is harmless.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral knee disorder, bilateral hand disorder, low back disorder, allergic rhinitis, and gastrointestinal disorder.  He asserts that he has current diagnosed disorders that first manifested during his second period of service when he was deployed to Iraq from April 2004 to March 2005, and he has continued to experience similar symptoms since his return from deployment.  

The Veteran does not contend, and the evidence of record does not demonstrate, that his current diagnosed disorder were incurred in or are otherwise related to his first period of service from 1979 to 1986.  

A review of the competent medical evidence of shows that the Veteran has current diagnoses of bilateral knee strain, status post medical meniscectomy, and osteoarthritis; bilateral hand tenosynovitis; lumbar strain; allergic rhinitis; and hiatal hernia and gastritis.  See the report of a December 2008 VA examination report, as well as 2008 private treatment records from Dr. J.C.C.  Accordingly, element (1), current disability, have been satisfied for each issue on appeal.  

The Veteran's service treatment from his second period of service support his assertions that he first experienced symptoms of bilateral knee, bilateral hand, low back, allergic rhinitis and gastrointestinal problems during his period of service.  These records show that during his deployment from 2004 to 2005, the Veteran sought treatment for right hand pain secondary to trauma.  His post-deployment health survey shows he reported a positive history of joint swelling, muscle aches, back pain, chronic cough, runny nose, tingling and numbness in his hands, diarrhea, and frequent indigestion.  The Veteran has reported a positive history of exposure to environmental hazards, including sand dust, smoke from burning trash and oil fires, and truck fumes.  

An August 2008 Medical Evaluation Board (MEB) report shows that the Veteran was found to be unfit for performing his military duties because of his bilateral knee osteoarthritis and status post medial meniscectomies.  The MEB report also noted that the Veteran had current diagnoses of gastroesophageal reflux disease (GERD), allergic rhinitis, low back pain, and bilateral hand arthralgia that were not severe enough to preclude the Veteran from performing his military duties.  Notably, in the MEB report, the examining service physician found that the Veteran's current diagnosed disorders had an onset in 2003 during his second period of active duty.  The examiner's medical conclusion appears to be based on the Veteran's reported medical history.  

The December 2008 VA examination report shows that the Veteran's reported continuity of bilateral knee pain, bilateral hand pain, low back pain, gastrointestinal problems, and recurrent sinus problems since his return from Iraq.  In that examination report, the VA examiner found that the Veteran's previous symptoms associated with an assessment of GERD supported current diagnoses of hiatal hernia and gastritis; his symptoms of bilateral hand arthralgia were evaluated as tenosynovitis; his low back pain was evaluated as chronic lumbar strain; and his recurrent sinus-related problems were assessed as allergic rhinitis. 

Notably, a diagnosis based on the Veteran's description of symptoms first manifested in service can be sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the Veteran has provided competent and credible lay evidence that he experienced symptoms of bilateral knee pain, bilateral hand pain, low back pain, gastrointestinal problems, and recurrent sinus problems during second period of service and he has continued to experience similar symptomatology since then.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, his 2005 post-deployment medical health assessment report confirms his reported medical history of joint swelling, muscle aches, low back pain, gastrointestinal problems, chronic cough and running noise.  The August 2008 service examiner found that the Veteran's current symptoms had an onset during his period of service, and the December 2008 VA examiner provided current diagnoses based on the Veteran's symptoms that were first noted during his period of service.  The Board finds that collectively, this lay and medical evidence provides sufficient evidence of medical nexus between the Veteran's current diagnosed disorders and his second period of service.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1313.

The Board finds it pertinent that there is no medical opinion that weighs against a nexus between the Veteran's current diagnosed disorders and his second period of service. 

The Board has also considered that there are references in the record to certain symptoms having appeared prior to his second period of active duty.  However, Veterans are presumed sound at entry absent clear and unmistakable evidence to the contrary, and that the presumption of soundness on entrance cannot be overcome simply based on vague or generic reports of symptoms prior to service.  See Miller v. West, 11 Vet. App. 345, 348   (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111 ); see also 38 C.F.R. § 3.304(b)(1) ; Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Thus, the Veteran is presumed sound at entry.

Here, the Board finds that there is medical and lay evidence in favor of the Veteran's claims that his current diagnosed disorders are related to symptoms he experienced during his second period of service.  Accordingly, the Board finds that the Veteran's currently diagnosed bilateral knee disorder, bilateral hand disorder, low back disorder, gastrointestinal disorder, and allergic rhinitis are related to the symptoms that he experienced in service and that he has continued to experience since then.  Hence, service connection for bilateral knee disorder, bilateral hand disorder, low back disorder, gastrointestinal disorder, and allergic rhinitis are warranted. 


ORDER

Entitlement to service connection for bilateral knee disorder (identified as knee strain, status post medial meniscectomies, and osteoarthritis) is granted.

Entitlement to service connection for bilateral hand disorder (identified as tenosynovitis) is granted. 

Entitlement to service connection for low back disorder (lumbar strain) is granted. 

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to service connection for gastrointestinal disorder (identified as hiatal hernia and gastritis) is granted. 




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


